DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daifei Zhang (Reg. #79,356) on 10/26/2021.
Please amend claims 1, 4, 25, 34, 54 as follows:

1. 	An uplink transmission method, performed by User Equipment (UE), comprising: 
  	transmitting coherent transmission capability information about the UE to a base station;    
  	acquiring configuration information about one or more uplink reference signal resources configured by the base station for the UE; 
 	transmitting one or more uplink reference signals based on the configuration information about the one or more uplink reference signal resources; 
 	receiving indication information about uplink transmission determined by the base station; wherein the indication information about the uplink transmission comprises a Transmission Precoding Matrix Indicator[[,]] (TPMI)[[,]] and a Transmission Rank Indicator[[,]] (TRI)[[,]] the TPMI and the TRI are encoded jointly, and a quantity of active encoding states of the TPMI and the TRI which are encoded jointly is equal to a sum of a coherent transmission relationship among the uplink reference signal ports corresponding to all possible values of the TRI; or a total quantity of active encoding states is a sum of the quantities of all possible precoding matrices corresponding to all 
 	performing the uplink transmission based on the indication information.

4.  	The uplink transmission method according to claim 1, wherein prior to transmitting the one or more uplink reference signals based on the configuration information about the one or more uplink reference signal resources, the uplink transmission method further comprises: receiving information aboutthe coherent transmission relationship among uplink reference signal ports in the one or more uplink reference signal resources from the base station.

25.  	The uplink transmission method according to claim 1, wherein prior to transmitting the one or more uplink reference signals based on the configuration information about the one or more uplink reference signal resources, the uplink transmission method further comprises: 
 	determining the the uplink reference signal ports in each uplink reference signal resource configured by the base station for the UE based on the coherent transmission capability of the UE and the configuration information about the one or more uplink reference signal resources, and a mapping between the coherent transmission relationship and the coherent transmission capability of the UE is predefined, wherein the transmitting the one or more uplink reference signals based on the configuration information about the one or more uplink reference signal resources comprises: 
 	determining antennas for the transmission of the one or more uplink reference signals based on the coherent transmission relationship, and the one or more uplink reference signals are transmitted on the uplink reference signal ports capable of being used for the coherent transmission through the antennas capable of being used for the coherent transmission

34. (Currently amended) An uplink transmission configuration method, performed by a base station, comprising: 
 	receiving coherent transmission capability information about UE from the UE; 
 	configuring configuration information about one or more uplink reference signal resources for the UE; 
 	receiving one or more uplink reference signals transmitted by the UE based on the configuration information configured by the base station; and 
 	transmitting indication information about the uplink transmission determined by the base station to the UE; 
 	wherein the indication information about the uplink transmission comprises a Transmission Precoding Matrix Indicator[[,]] (TPMI)[[,]] and a Transmission Rank Indicator[[,]] (TRI)[[,]] the TPMI and the TRI are encoded jointly, and a quantity of active encoding states of the TPMI and the TRI which are encoded jointly is equal to a sum of a coherent transmission relationship among the uplink reference signal ports corresponding to all possible values of the TRI; or a total quantity of active encoding states is a sum of 


37.  	The uplink transmission configuration method according to claim 34, wherein prior to receiving the one or more uplink reference signals transmitted by the UE based on the configuration information configured by the the 

54.  	The uplink transmission configuration method according to claim 34, wherein the configuring the configuration information about the one or more uplink reference signal resources for the UE comprises: 
 	directly transmitting the configuration information about the one or more uplink reference signal resources to the UE, 
 wherein prior to receiving the one or more uplink reference signals transmitted by the UE based on the configuration information configured by the 
  	receiving the information about the .

Response to Arguments
Applicant’s arguments filed 10/13/2021, with respect to claims 1, 3-5, 10, 13, 16, 18, 20, 25, 34, 36, 37, 40, 44, 46, 47, 54, 69, 79 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 10, 13, 16, 18, 20, 25, 34, 36, 37, 40, 44, 46, 47, 54, 69, 79 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 10, 13, 16, 18, 20, 25, 34, 36, 37, 40, 44, 46, 47, 54, 69, 79 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Claims 1, 3-5, 10, 13, 16, 18, 20, 25, 34, 36, 37, 40, 44, 46, 47, 54, 69, 79 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which examiner considers as persuasive as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469